        Case 1:21-cv-00769-GLR Document 20 Filed 08/11/21 Page 1 of 13



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

ROBIN K. FICKER,                                 :

       Plaintiff,                                :

v.                                               :      Civil Action No. GLR-21-769

TALBOT COUNTY, MARYLAND,                         :

       Defendant.                               :


                             MEMORANDUM OPINION

       THIS MATTER is before the Court on Plaintiff Robin K. Ficker’s Second Motion

for Preliminary Injunction (ECF No. 15). The Motion is ripe for disposition, and no hearing

is necessary. See Local Rule 105.6 (D.Md. 2021). For the reasons outlined below, the Court

will grant the Motion.

                                I.     BACKGROUND

       Plaintiff Robin K. Ficker is a declared Republican candidate for Maryland’s 2022

gubernatorial primary, which will take place in June 2022. (Am. Compl. ¶ 4, ECF No. 11).

After announcing his campaign in March 2020, Ficker distributed campaign signs to

various property owners throughout the state of Maryland, including residents of

Defendant Talbot County, Maryland (“Talbot County” or the “County”) who live along

U.S. Route 50 (“Route 50”). (Id. ¶¶ 6, 7). Talbot County residents displayed Ficker’s

campaign signs along Route 50 without incident until January 15, 2021, when the County

issued a “Temporary Sign Violation/Order to Abate” (“Abatement Order”) advising

residents that the yard signs violated Talbot County Code. (Id. ¶ 9). Specifically, the
        Case 1:21-cv-00769-GLR Document 20 Filed 08/11/21 Page 2 of 13



Abatement Order indicated that Talbot County Code § 190-42.4(A) and Table V-9(9)(c)

(together, the “Ordinance”) prohibited the display of campaign signs more than sixty days

before the primary election. (Id. ¶¶ 11–12).

       On March 25, 2021, Ficker initiated the present action against the County, alleging

that the Ordinance’s durational limit on political signs burdened his rights under the First

and Fourteenth Amendments of the United States Constitution. (ECF No. 1). Ficker also

filed a Motion for Preliminary Injunction, which sought to enjoin the County from

enforcing the Ordinance’s duration limits on political signs during the pendency of this

lawsuit. (ECF No. 2).

       In response, on May 4, 2021, the Talbot County Council adopted an Administrative

Resolution barring enforcement of the Ordinance’s durational limits as they pertained to

election yard signs displayed on private property. (Am. Compl. ¶ 19; see also

Administrative Resolution, ECF No. 17-1). In light of the Administrative Resolution, the

Court denied Ficker’s Motion for Preliminary Injunction on the grounds that he was unable

to show irreparable harm. (See May 21, 2021 Order, ECF No. 10).

       On May 5, 2021, the day after the Talbot County Council passed the Administrative

Resolution, the County sent a letter (the “May 5, 2021 Letter”) to the property owners who

received the County’s January 15, 2021 Abatement Order. (Am. Compl. ¶ 20; see also May

5, 2021 Letter, ECF No. 17-2). The May 5, 2021 Letter explained that although the County

was suspending enforcement of the sixty-day durational limits on political yard signs, the

Ordinance’s other restrictions remained in full effect. (Id.; May 5, 2021 Letter at 1). In

particular, the Letter instructed each property owner that the Ficker yard signs, which


                                               2
        Case 1:21-cv-00769-GLR Document 20 Filed 08/11/21 Page 3 of 13



measure thirty-two feet square feet, were “too large for the zoning district in which your

property is located.” (Id. ¶¶ 21–22; see also May 5, 2021 Letter at 1).

       On May 21, 2021, Ficker filed an Amended Complaint adding allegations that the

Ordinance’s size limits on political signs unconstitutionally interferes with and unlawfully

restricts his First and Fourteenth Amendment rights. (Am. Compl. ¶¶ 34–37). Ficker then

filed a Second Motion for Preliminary Injunction, which requested the Court to enjoin the

County from enforcing the Ordinance’s size limitations on campaign signs. (ECF No. 15).

Specifically, Ficker requests an injunction of the Ordinance to the extent it “prohibit[s] the

erection of Plaintiff’s campaign signs that are larger than six square feet on private property

in conservation, residential, or village districts on Route 50.” (Pl.’s 2nd Mot. Prelim. Inj.

at 1–2 [“2nd PI Mot.”], ECF No. 15-1). The County filed its Opposition on June 17, 2021.

(ECF No. 17). Ficker filed his Reply on July 2, 2021. (ECF No. 18).

                                    II.    DISCUSSION

       In order to be entitled to preliminary injunctive relief, a plaintiff must show (1) “that

he is likely to succeed on the merits”; (2) “that he is likely to suffer irreparable harm in the

absence of preliminary relief”; (3) “that the balance of equities tips in his favor”; and (4)

“that an injunction is in the public interest.” Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008).

Where, as here, the government is the opposing party, the balance of hardships and public

interest factors merge. Nken v. Holder, 556 U.S. 418, 435 (2009). Additionally, the

plaintiff’s likelihood of success is frequently the determinative factor in First Amendment

cases. Pursuing America’s Greatness v. Fed. Election Comm’n, 831 F.3d 500, 511 (D.C.

Cir. 2016). The Court analyzes these elements in turn.


                                               3
        Case 1:21-cv-00769-GLR Document 20 Filed 08/11/21 Page 4 of 13



A.     Likelihood of Success

       To evaluate the constitutionality of a statute under the First Amendment, the Court

must first ask whether the it burdens speech or conduct. See Arlington Cnty. Republican

Comm. v. Arlington Cnty., 983 F.2d 587, 593 (4th Cir. 1993). If the statute imposes any

burden on speech, the court must then determine whether the statute’s restrictions are

content neutral or content based. Id. Government regulation of speech is content based if:

(1) the “law applies to particular speech because of the topic discussed or the idea or

message expressed”; or (2) the law cannot be “justified without reference to the content of

the regulated speech,” or was “adopted by the government because of disagreement with

the message [the speech] conveys.” Reed v. Town of Gilbert, 576 U.S. 155, 163–64 (2015)

(alteration in original) (internal quotation marks and citations omitted). Content-based

ordinances are subject to strict scrutiny and “presumptively violate” the First Amendment.

See City of Renton v. Playtime Theaters, Inc., 475 U.S. 703, 720 (1986). By contrast,

content-neutral regulations receive “intermediate scrutiny,” meaning they pass muster if

they are “narrowly tailored to serve a significant government interest” and “leave open

ample alternative channels for communication.” Clark v. Cmty. for Creative Non-

Violence, 468 U.S. 288, 293 (1984).

       Here, there is no dispute that the Ordinance burdens speech rather than conduct. See

Arlington Cnty. Republican Comm., 983 U.S. at 593–94 (“Communications by signs and

posters are virtually pure speech.” (citation omitted)). Further, the County concedes that

the Ordinance is a content-based restriction because it imposes different limitations on

types of temporary signs based on “the topic discussed or the idea or message expressed.”


                                            4
        Case 1:21-cv-00769-GLR Document 20 Filed 08/11/21 Page 5 of 13



(Def.’s Resp. Opp’n Pl.’s 2nd PI Mot. [“Opp’n”] at 6–7, ECF No. 17 (quoting Reed, 576

U.S. at 163)). Accordingly, the Ordinance is subject to strict scrutiny, which “requires the

Government to prove that the restriction furthers a compelling interest and is narrowly

tailored to achieve that interest.’” Reed, 576 at 171 (internal quotation marks and citation

omitted). In other words, the County must demonstrate that the Ordinance’s limitations on

size of political signs on private property (1) furthers a compelling governmental interest

and (2) is narrowly tailored to that end. See id.

       Here, the County contends the purpose of the Ordinance is to “minimize[e] for

aesthetic reasons the proliferation of visual clutter caused by temporary signs” and to

“promot[e] traffic safety” by reducing signs that “may obstruct views and distract

motorists.” (Opp’n at 7). The United States Supreme Court has previously held that the

government “might reasonably view the general regulation of signs as necessary because

signs ‘take up space and may obstruct views, distract motorists, displace alternative uses

for land, and pose other problems that legitimately call for regulation.’” Reed, 576 U.S. at

173 (quoting City of Ladue v. Gilleo, 512 U.S. 43, 48 (1994)). Critically, though, the Fourth

Circuit has indicated that “[a]lthough interests in aesthetics and traffic safety may be

‘substantial government goals,’ neither we nor the Supreme Court have ever held that they

constitute compelling government interests.” Cent. Radio Co. v. City of Norfolk, 811 F.3d

625 (4th Cir. 2016) (citations omitted). Thus, at this stage, the County has not proffered a

compelling government interest.

       Further, even if the Court were to assume that the County’s asserted interests

provided compelling justification for its content-based restrictions of speech, it does not


                                              5
           Case 1:21-cv-00769-GLR Document 20 Filed 08/11/21 Page 6 of 13



appear that the Ordinance was narrowly tailored to serve those interests. In Talbot County,

temporary signs “are permitted without a sign permit” but are subject to certain

requirements depending on their classification under Table V-9. (See Ordinance at 1, ECF

No. 17-3). Table V-9 designates ten different types of temporary signs that are categorized

by their content.1 (See id. at 1–3). Ficker’s temporary political signs are considered to fall

into the ninth category, which is for “temporary signs related to an upcoming event” (“Type

9 Signs”). As to Type 9 Signs, Table V-9 provides that the maximum area per sign is six

square feet for conservation, residential, and village districts; fifty square feet for a limited

commercial district; and one hundred square feet in general commercial and light industrial

districts. (Id. at 3). In other words, the restrictions on the size of Type 9 Signs depend on

the zoning of the property on which the sign is displayed. Here, all of the properties that

displayed Ficker’s signs are zoned as conservation, residential, or village district. (See

Opp’n at 11 n.5). Accordingly, the six square foot limit applies to the signs at issue here.

       By contrast, Table V-9 identifies certain types of signs that may be larger than six

square feet. These include “[d]ecorative flags and buntings” (“Type 6 Signs”) and “[s]igns

advertising produce stands” (“Type 8 Signs”). (Ordinance at 2). Still, these types of signs



       1
          The ten categories are: real estate signs (“Type 1 Signs”); construction site
identification signs (“Type 2 Signs”); temporary window signs (“Type 3 Signs”); displays
erected in connection with the observance of County, state, or federally recognized
holidays (“Type 4 Signs”); special event signs (“Type 5 signs”); decorative flags and
buntings (“Type 6 Signs”); signs identifying agricultural test plots (“Type 7 Signs”); signs
advertising produce stands (“Type 8 Signs”); other temporary signs related to an upcoming
event (“Type 9 Signs”); and temporary signs not covered in the foregoing categories
(“Type 10 Signs”). (See Ordinance at 1–3).



                                               6
        Case 1:21-cv-00769-GLR Document 20 Filed 08/11/21 Page 7 of 13



are subject to additional restrictions that do not apply to Type 9 Signs. Although Type 6

Signs have a maximum area of eight square feet, they must be “[a]ttached to a building

façade or to a flagpole no more than 15 feet high” and “not to a roof”; may only be erected

for sixty days; and cannot advertise a product or business. (Id.). Further, as to Type 6 Signs,

there may be “[n]o more than two flags or buntings per lot.” (Id.). Likewise, although Type

8 Signs may be larger than six square feet, Table V-9 provides that produce stands “located

on property abutting US Route 50” are limited to only two signs—“[o]ne flat wall sign not

to exceed 50 square feet in area” and “[o]ne freestanding sign not to exceed 64 square feet

in area”—whose “cumulative sign area shall not exceed 82 square feet.” (Id. at 2–3). For

“all other [produce] stands,” each stand may have “one flat wall sign not to exceed 50

square feet in area; and one freestanding sign not to exceed 32 square feet in area.” (Id. at

3). Additionally, all Type 8 Signs must “be removed when the produce stand is not

operating.” (Id.).

       Finally, some types of signs identified in Table V-9 are subject to no size limits at

all. These include displays, including lighting, “erected solely in connection with the

observance of County, state, or federally recognized holidays” (“Type 4 Signs”) and

“special event signs” which “provide information on a grand opening, fair, carnival, circus,

festival, or similar event” (“Type 5 Signs”). (Id. at 2). Type 4 Signs must be removed within

ten days following the holidays. (Id.). Additionally, Type 5 is limited to signs that “provide

information” about an event that “[t]akes place on the lot where the sign is located”; “[r]uns

not longer than two weeks”; and “[i]s unlike the customary activities associated with the

property where the special event is to be located.” (Id.).


                                              7
        Case 1:21-cv-00769-GLR Document 20 Filed 08/11/21 Page 8 of 13



       At bottom, although the Ordinance burdens other sign types with limits on size,

purpose, duration, number, or placement, it is not clear at this stage why the six-square-

foot limitation is necessary for Type 9 Signs but not for Types 4, 5, 6, and 8. Certainly, if

the County is primarily concerned with aesthetics and traffic safety, those concerns would

similarly apply to flags and buntings, signs for produce stands, holiday displays, and

special event signs. In particular, the Court cannot discern any reason why temporary

political signs along Route 50 must be limited to six square feet while a sign for a produce

stand along the same roadway may measure up to sixty-four square feet. Likewise, holiday

displays and signs for special events—which are subject to no size limitations

whatsoever—could cause just as much if not significantly more visual clutter or distraction

to motorists than a six-square-foot campaign sign. Further, the Court sees no reason why

temporary political signs are limited to six square feet in conservation, residential, and

village districts but can be as large as fifty square feet in a limited commercial district or

up to one hundred square feet in general commercial and light industrial districts. Once

again, the Court would assume that concerns with aesthetics and traffic safety would be

applicable regardless of the zoning district in which the signs are displayed. In all, the

County “cannot claim that placing strict limits on [certain] signs is necessary . . . while at

the same time allowing . . . other types of signs that create the same problem.” Reed, 576

U.S. at 172; see also Cent. Radio, 811 F.3d at 634 (concluding that types of flag subject to

strict size and number limitations were “no greater an eyesore” than the types that were

permitted in “unlimited proliferation”).




                                              8
        Case 1:21-cv-00769-GLR Document 20 Filed 08/11/21 Page 9 of 13



       Although the County concedes that the Ordinance is a content-based restriction, (see

Opp’n at 6–7), it simultaneously contends that the Ordinance is one of the permissible

content-neutral restrictions identified by Justice Alito in his concurrence in Reed. The

County is generally correct that Reed did not stand for the principle that “municipalities

are powerless to enact and enforce reasonable sign regulations”—indeed, Alito’s Reed

concurrence suggested that rules regulating the size of signs may be considered content-

neutral. See Reed, 576 U.S. at 174 (Alito, J., concurring) (observing that “[r]ules regulating

the size of signs” are a type of rule “that would not be content based” (emphasis added)).

However, the Ordinance here is not purely a content-neutral size restriction that applies

equally to all signs regardless of content. Rather, the Ordinance imposes varying size

limitations based upon the sign’s subject matter. Thus, while it is possible for a government

to regulate the size of signs in a way that does not trigger strict scrutiny, the Ordinance here

does not accomplish that goal.

       For these reasons, it appears that the Ordinance is “hopelessly underinclusive” in

that “it leav[es] appreciable damage to [the government’s] interest unprohibited” by strictly

regulating the size of Type 9 Signs as compared to other types. See Reed, 576 U.S. at 171–

72 (internal quotation marks and citation omitted). Accordingly, at this stage, the Court

cannot find that the Ordinance is narrowly tailored to meet a compelling government

interest. Because it appears that the County lacks a compelling government interest for the

Ordinance and the Ordinance is not narrowly tailored, Ficker has satisfied his burden of

demonstrating a likelihood of success on the merits of his claim.




                                               9
        Case 1:21-cv-00769-GLR Document 20 Filed 08/11/21 Page 10 of 13



B.     Irreparable Harm

       To be awarded a preliminary injunction, after showing a likelihood of success on

the merits, a plaintiff must demonstrate that “irreparable injury is likely in the absence of

an injunction.” Winter, 555 U.S. at 22 (citations omitted). Here, Ficker contends he will

suffer irreparable harm if the County is permitted to continue enforcing the Ordinance

because it “prevents the generation of grass roots support in Talbot County,” deprives

Ficker “of the opportunity to showcase his support to Marylanders traveling to Ocean City

during the beach season,” and “severely restrains Ficker’s opportunity to demonstrate his

support among Talbot County voters.” (2nd PI Mot. at 17–18). At this stage, the Court

finds these arguments persuasive. Continued enforcement of the Ordinance would not only

severely limit Ficker’s political speech, but also permanently deprive him of the

opportunity to generate robust exposure in Talbot County in the months leading up to

Maryland’s gubernatorial primary in June 2022. As such, this element is plainly satisfied.

       For its part, the County argues that Ficker would not suffer any harm due to

continued enforcement of the Ordinance because his supporters could display unlimited

six-square-foot signs along Route 50 or, alternatively, Ficker could display larger signs in

limited commercial, general commercial, and light industrial zoning districts. The Court is

not persuaded. As Ficker points out, it is likely that drivers traveling along Route 50 would

not be able to read or meaningfully comprehend a six-square-foot yard sign. (See Pl.’s

Reply Mem. L. Further Supp. 2nd PI Mot. [“Reply”] at 5, ECF No. 18). Further, erecting

campaign signs in limited commercial, general commercial, and light industrial zoning

districts would not further Ficker’s interest in promoting his political speech along the well-


                                              10
        Case 1:21-cv-00769-GLR Document 20 Filed 08/11/21 Page 11 of 13



traveled stretch of Route 50 in Talbot County. (Id. at 5–6). For these reasons, the Court

agrees with Ficker that the loss of political exposure is sufficient to show irreparable harm.

C.     Balance of Equities & Public Interest

       As noted above, because the County is a government defendant, the third and fourth

factors must be analyzed together. See Nken, 556 U.S. at 435. Here, the County’s contends

it has an interest in enforcing the Ordinance because “its citizens stand to suffer substantial

injuries if Plaintiff is granted a preliminary injunction.” (Opp’n at 18). In particular, the

County asserts that granting Ficker’s requested injunctive relief would “severely curtail[ ]”

the County’s ability to regulate the size of temporary signs along Route 50, meaning that

“any citizen in the County could erect a sign of any size to comport with his or her own

desires.” (Id. at 18, 19). Further, the County posits that “larger signs . . . create unforeseen

traffic and safety concerns.” (Id. at 18).

       The Court is not persuaded. First, as Ficker notes, although his thirty-two-square-

foot campaign signs remained in place from April 2020 until January 15, 2021, the County

does not offer any evidence that additional traffic or safety issues occurred during that nine-

month period. (See Reply at 3). Additionally, as discussed above, any assertion that signs

larger than six square feet are likely to cause traffic accidents is undermined by the fact

that the Ordinance permits much larger signs to be displayed along Route 50. 2 Second,



       2
         On this point, Ficker offers testimonial evidence that he has undertaken two driving
trips along Route 50 in Talbot County, during which he has observed a variety of temporary
signs that were the same size or larger than his campaign signs. (See 2nd PI Mot. at 6–7;
see also Ficker Aff. ¶¶ 20–30, ECF No. 15-2). Because the Court finds that Ficker has
satisfied his burden at this stage, the Court need not consider this evidence at this time.

                                              11
       Case 1:21-cv-00769-GLR Document 20 Filed 08/11/21 Page 12 of 13



despite the County’s concern that property owners may erect massive signs, the Court is

confident that Ficker’s requested injunctive relief is narrow enough to avoid this result.

(See Reply at 1 (clarifying that Ficker only intends to display his existing thirty-two-

square-foot campaign signs)). Further, the Supreme Court has generally dismissed

concerns of this nature due to residents’ “strong incentives to keep their own property

values up and to prevent ‘visual clutter’ in their own yards and neighborhoods.” Gilleo,

512 U.S. at 58. And in any event, the procedural history of this case demonstrates that, if

needed, the County is capable of promptly passing an Administrative Resolution to regulate

such conduct. (Cf. Administrative Resolution at 1 (staying enforcement of the Ordinance

just forty days after Ficker filed suit)). For these reasons, the County’s stated interest in

enforcing the Ordinance both speculative and relatively weak.

       By contrast, there is a strong public interest in permitting Ficker to exercise his

political speech through yard signs. It is well-established under First Amendment

jurisprudence that “[p]olitical speech is entitled to the highest degree of constitutional

protection.” Wash. Post v. McManus, 355 F.Supp.3d 272, 285 (D.Md.), aff’d, 944 F.3d

506 (4th Cir. 2019); see also Arlington Cnty. Republican Comm., 983 F.2d at 593 (“The

Supreme Court consistently afford more protection to political speech than commercial

speech.”). In addition, the Supreme Court has also recognized the particular importance of

residential yard signs in conveying political messages. See Gilleo, 512 U.S. at 56

(“Displaying a sign from one’s own residence often carries a message quite distinct from

placing the same sign someplace else, or conveying the same text or picture by other means.

Precisely because of their location, such signs provide information about the identity of the


                                             12
        Case 1:21-cv-00769-GLR Document 20 Filed 08/11/21 Page 13 of 13



‘speaker,” . . . [which] is an important component of many attempts to persuade.”).

Because “upholding constitutional rights serves the public interest,” Newson ex rel.

Newson v. Albermarle Cnty. Sch. Bd., 354 F.3d 249, 261 (4th Cir. 2003), the third and

fourth factors weigh heavily in favor of Ficker.

       In sum, Ficker has demonstrated at this stage that he is likely to succeed on the

merits of his First Amendment claim; he will suffer irreparable harm under continued

enforcement of the Ordinance; and the equities and public interest weigh strongly in his

favor. Accordingly, the Court will grant Ficker’s Second Motion for Preliminary Injunction

and enter his requested injunctive relief—that is, to enjoin the County from enforcing the

Ordinance “so as to prohibit the erection of Plaintiff’s campaign signs that are larger than

six square feet on private property in conservation, residential, and village districts” during

the pendency of this litigation. (2nd PI Mot. at 1–2).

                                  III.    CONCLUSION

       For the foregoing reasons, the Court will grant Ficker’s Second Motion for

Preliminary Injunction (ECF No. 15). A separate Order follows.

Entered this 11th day of August, 2021.



                                                          ___________/s/_____________
                                                          George L. Russell, III
                                                          United States District Judge




                                              13
